Name: Commission Regulation (EEC) No 2016/91 of 10 July 1991 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7. 91 Official Journal of the European Communities No L 185/ 11 COMMISSION REGULATION (EEC) No 2016/91 of 10 July 1991 fixing the aid for soya beans HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1 Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 1724/91 (2), and in particular Article 2(7) thereof, Whereas the amount of the aid referred to in Article 2 (1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 1885/91 (3). Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1885/91 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, Article 1 1 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 1491 /85 shall be as set out in the Annex hereto. 2. However, the amount of the aid for the 1991 /92 marketing year for soya seed shall be confirmed or replaced with effect from 11 July 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on 11 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 10 July 1991 fixing the aid for soya beans (ECU/100 kg) Current period 7 First period 8 Second period 9 (&gt;) Third period io (  ) Fourth period 11 (') Fifth period 12 (') Seed harvested :  Spain 16,194 16,252 17,161 17,366 17,309 17,382  another Member State 21,738 21,796 20,975 21,180 21,123 21,196 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (') OJ No L 151 , 10. 6 . 1985, p . 15 . (2) OJ No L 162, 26- 6 . 1991 , p . 35 . 0 OJ No L 168, 29 . 6 . 1991 , p . 86 .